Citation Nr: 0103459	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
April 1969 with a tour of duty in the Republic of Vietnam.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO granted entitlement to 
service connection for PTSD with assignment of a 50 percent 
evaluation, effective November 18, 1997. 

The veteran provided oral testimony pertinent to the current 
appeal before a Hearing Officer at the RO in December 1999, a 
transcript of which have been associated with the claims 
file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

FINDINGS OF FACT

1.  PTSD is productive of disablement compatible with 
occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, depression, impaired 
impulse control, difficulty in adopting to stressful 
circumstances including work, and inability to establish and 
maintain effective relationships.

2.  PTSD is not productive of disablement compatible with 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, gross inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name.

CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows that he was 
trained as a jet helicopter mechanic, and served in Vietnam.  
His decorations include  the Combat Aircrew Insignia with 
three Stars.  

Vet Center progress notes in February 1995 show the veteran 
reported that he was experiencing low self-esteem and self-
dissatisfaction, confusion and survivor's guilt.  It was 
noted that he worked around helicopters in a military unit, 
and an association with the environmental stimulus that 
resulted in intrusive recollections of war zone activities 
triggered such feelings.  He also reported having problems 
with his supervisors and was stress reactive.

Vet Center progress notes in March 1995 show the veteran 
reported improvement with explosive behavior.  He was less 
histrionic and was managing stress more appropriately.  He 
reported elevated mood.  He had been increasing socialization 
and experiencing some anxiety.  He reported improved inter-
personal communication within his family.

Progress notes of May 1995 show the veteran had increased 
hostility and elevated anger after National Guard summer 
camp.  He reported concern about safety issues for people to 
whom he was responsible.   Intrusive recollections of friends 
killed in a helicopter crash a few years earlier resulted in 
anxiety and feelings of helplessness to prevent future 
tragedies.  

In June 1995 he reported success with anger management.  It 
was noted that his coping mechanisms were improved and self-
esteem was elevated.  

In July 1995 he complained of anger and sleep disturbances 
related to Vietnam combat.  Also, fear of loss of impulse 
control continued to result in anxiety.

In August 1995 the veteran continued to have complaints of 
intrusive recollections of Vietnam experiences that resulted 
in distress and anxiety.  He disclosed that personal contact 
was less stressful due to reframing techniques.  

In September 1995 it was noted that hyper-alertness and 
exaggerated startle response continued to cause problems in 
social relations.  He complained of anxiety and sleep 
disturbances related to Vietnam issues.  Environmental 
stressors elevated his anger, but he attempted to moderate 
his stress reaction before he reverted to explosive behavior.  

In November 1995 he reported improved anger management and 
better family relations with improved communication.  His 
reactions to stress were more moderate.  

In February 1996 the veteran's mood was elevated, his 
behavior was cooperative and affect was expansive.  He 
reported improved anger control and improved social skills.  

In March 1996 he reported his anger level was reduced 
overall.  He was less responsive to sources of anger and felt 
more in control.  

It was noted in August 1996 that the veteran was angry about 
safety issues at work.  He discussed multiple deaths of 
friends killed in training accidents that he believed were 
unnecessary.  Intrusive recollections of helicopter crashes 
in Vietnam triggered anger and rage.  

In October 1996 he reported reduced family conflict and was 
working to get along better with authority figures at work.  

In November 1996 the veteran reported anger and agitation 
after the Veteran's Day ceremonies.  He reported intrusive 
memories of death and destruction in combat.  It was noted 
that elevated levels of anger and rage always result in 
November/Veteran's Day stimuli.

In January 1997 the veteran reported that stressors at work 
were his primary source of anger.  He displayed elevated 
anger because of perceived injustices in personnel actions 
against members of his unit.  He complained of violent 
ideations and fear of loss of impulse control.  

In June 1997 he contemplated terminating employment at the 
National Guard because the helicopter unit where he worked 
triggered distressing intrusive recollections of Vietnam 
combat.

In August 1997 the veteran reported episodic anger due to his 
pending forced retirement from the National Guard.  In 
September 1997 he had improved his anger management skills.  
He feared relapse if he stopped the counseling sessions.  He 
reported that his family relations were good even though 
employment stressors were significant.  He stated that he was 
proud because his son was a senior in college, living at home 
and doing well.  In November 1997 the veteran reported 
elevated PTSD symptoms triggered by filing his PTSD claim.  
It was noted that he had had problems falling asleep, 
problems staying asleep, and nocturnal wandering continued 
with Vietnam nightmares.  

In December 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO.  The testimony taken at the taken 
was in connection with his claim of entitlement to service 
connection for PTSD.  A transcript of his testimony has been 
associated with the claims file.




In April 1998 it was noted that the veteran was moderating 
anger better and appeared to be in a less hostile work 
environment since retiring.  It was further noted that his 
transition to civilian life was impaired by his war zone PTSD 
symptoms.  In July 1998 he reported that his new employment 
environment was less hostile.  He was less agitated.  He did 
not want to accept medication for his PTSD symptoms. 

VA conducted a special psychiatric examination of the 
veteran.  The examiner noted that in service he was a member 
of a combat airplane crew.  He discussed a situation he 
considered to be very stressful.  He disclosed that he was on 
an airplane run when the plane was shot extensively.  Later, 
while he was fixing the airplane, there was a call to go out 
to render some assistance.  He was working on the airplane, 
therefore, another man went in his place.  

The plane the other man was on flew into a mountain and he 
never saw that man alive again.  He stated that he felt a lot 
of guilt about that incident, and felt that the man had died 
in his place.  He also stated that he found Vietnam very 
stressful.  People he knew were leaving and dying.  He was 
scared to death on his first rocket flight.  He saw a lot of 
death and pain.  He felt very bad about all the people who 
were dying who he could not help.

The veteran further stated that he struggled with anger, 
irritability and from jumping up and beating people.  He did 
not trust very many people.  The examiner noted that he had a 
tremendous amount of anger towards some leadership authority.  
The veteran stated that he did not have such extensive anger 
before he went to Vietnam.  He reported that he thought about 
Vietnam, and he remembered the smell and the heat.  He stated 
that these recollections occurred about once a week, and 
sometimes continued for 2 to 3 weeks.  He did not like to be 
around Vietnamese people.  He tended to avoid crowds, and he 
did not like to leave his home or drive.  He stated that loud 
noises set him off.  

The examiner noted that the veteran described ritualistic 
behaviors, such as, checking the front and back doors before 
going to bed and then going back to check the front door 
again.  He would then take a bath, and afterwards repeat the 
ritual of checking of the doors.  If he awakened at night, he 
would repeat the ritual of checking the doors.  He stated 
that he had trouble sleeping and frequently awakened with a 
headache.

He stated that he never remembered his dreams, but he 
frequently awakened in a cold sweat.  He further stated that 
he felt little pleasure, but he loved his wife.  He also 
stated that it was extremely hard for him to get close to 
people, and he did not like people to get close to him.  He 
complained of some difficulty in concentration and stated 
that he had depression a couple of days a week.  He stated 
that he once held a loaded rifle in his arms for 6 hours 
contemplating suicide.  He denied any hallucinations.  He 
denied any psychiatric hospitalizations and he had no history 
of psychotropic medications.

The veteran was employed as an assembler of industrial 
washing machines since 1998.  He stated he did not like his 
job and got very, very angry and frustrated with management, 
and was looking for another job.  Previously, he worked for 
16 years repairing helicopters.  He had also worked as a 
guard for 5 years.  He had problems with the supervisor, and 
was "getting ready to drop 6 supervisors in a ditch face 
down" before he left that job.

On mental status examination the veteran was oriented times 
4.  He was able to recall 3 out of 3 objects.  He was able to 
recall details from his life without difficulty.  His 
comprehension and repetition were within normal limits.  His 
mood was angry.  His affect was generally that of anger, 
although one time he began to tear when talking about 
experiences from Vietnam.  His form of thought was logical, 
coherent and well directed without loosening of associations.  
He denied any delusions and there were no current suicidal 
ideations.  He expressed some homicidal ideation, although 
without any current intent or plans.  There was no evidence 
of hallucinations or illusions.  

The examiner commented that the veteran had problems with 
sleep.  He had marked problems with anger, and had difficulty 
concentrating, some hypervigilance as well as an exaggerated 
startle response.  He was diagnosed with PTSD on Axis I.  On 
Axis IV it was noted that stressors were currently moderate.  
This involved stress at work, particularly difficulty with 
authority and with losing his job of 16 years with the Utah 
National Guard.  His Global Assessment of Functioning (GAF) 
Score was 40.

Vet Center progress notes in October 1998 show the veteran 
reported that he lacked fun and enjoyment, and felt that he 
cannot relax.  He stated that he was working to take more 
control in his schedule and include time for recreation.

A Psycho-Social Focus Severity Rating by the Vet Center in 
November 1998 assessed the veteran's GAF at 31 at intake, and 
37 at the closing of the case.

Vet Center progress notes in January 1999 show that the 
veteran reported sleep disturbances related to Vietnam.  The 
anniversary date of an incident while in service triggered 
elevated anxiety and anger.  His distressing memories of 
combat caused violent ideations.  In February 1999 it was 
reported that his home-life was moderate and without report 
of incidents or outbursts.  In March 1999 he reported being 
angry most of the time without knowing why.  He complained of 
violent ideations and feared losing impulse control.  
Intrusive recollections of Vietnam combat elevated his anger.  
In April 1999 his mood was angry.  His behavior was 
apprehensive and his affect was constricted.  He expressed 
anger towards actual and symbolic sources of combat trauma.  
In November he reported being nervous about Veterans Day 
activities.  The news reports caused elevated anger and 
anxiety about military service.

At his personal hearing in December 1999, the veteran 
testified that he had been employed at the Hill Air Force 
Base for nearly one year and worked on the F-16 line.  His 
partner was a Vietnam veteran and they had a close bond.  He 
stated that he did not associate with other co-workers unless 
absolutely necessary.  He did not like dealing with people.  

The veteran testified that some people were nice, and some 
did not deserve to breathe air.  Hearing Transcript (Tr.), 
pp. 2-3.  He had worked for a year for Hydrol Engineering and 
for 161/2 years for the Utah National Guard.  He had worked 
approximately 5 years for Tooele Army Depot.  He had worked 
about 3 years for Carlson Distributing until he offered to 
break the boss' back, and he had worked for Coca Cola.  He 
had lots of leave, 150 hours annual and 1200 hours of sick.  
He stated that he was paid to be at work.  Tr., p. 3.

He testified that his treatment consisted of one-on-one 
counseling biweekly.  Tr., pp. 3-4.  He did not take any mood 
altering drugs because of an experience he had had 10 years 
prior after coming off the medication.  He did not trust 
drugs.  Tr., p. 4.  

A December 1999 VA examination special psychiatric 
examination report shows the veteran had incurred significant 
trauma while in Vietnam.  He experienced his helicopter being 
shot at and hit frequently.  He went through eight rocket 
attacks while sleeping at an air base, and once 7 soldiers 
were killed in a nearby building.  He reported that he 
experienced the death of many soldiers.  In his squadron of 
250, 11 died.  He was involved in multiple medical 
evacuations where multiple stretchers would be loaded with 
the wounded.  He described flashbacks.  He reported dreams of 
re-supplying areas in Vietnam, seeing illumination flares and 
rice paddies which occurred about 2 times a week.  He 
continued to have intrusive thoughts about Vietnam.  He had a 
daughter with whom he had had no contact.  His wife put up 
with him, and he was trying to be a better husband.  He cried 
when he stated that he had a hard time feeling close to his 
only son.  

On mental status examination the veteran had good personal 
hygiene.  He was oriented times 4, and his rate of speech was 
normal.  His short- and long-term memory was intact.  His 
mood was irritable to depressed.  His affect was full range, 
and he cried during several parts of the interview.  His 
thought process was unremarkable and his thought content was 
only remarkable for his anger.  He was cognitively intact and 
able to concentrate and abstract appropriately.  

On Axis I the diagnosis was PTSD and alcohol dependence in 
remission.  On Axis IV he had severe symptoms as he was 
stressed at work, had continuing marital issues and was 
socially isolated.  His GAF was 50 as he was able to keep a 
job but had only one friend, did not socialize, had trouble 
with his relationships with his wife and son, and had serious 
symptoms.  

The examiner noted that the veteran's flashbacks, avoidance 
symptoms and arousal symptoms and his ability to work were 
unchanged from the previous year.  The examiner further noted 
that the veteran's marital situation seemed to have improved.  
The veteran stated that since he had been going to therapy, 
he felt he was doing better with his wife.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Thus, in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 (2000). 


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.130, Diagnostic Code 9411, reads, in pertinent 
part, as follows:

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.


A 100 percent rating for the veteran's disability is 
warranted where there is the following disability picture: 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (2000).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When the is an approximate balance of positive 
and negative evidence regarding any issue material to the 
development of a matter, the Secretary shall give the benefit 
of the doubt to the claimant. Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's PTSD.  

In that regard, the veteran was afforded VA examinations in 
July 1998 and December 1999, and he proffered testimony at 
hearings before a Hearing Officer in 1997 and 1999.  
Moreover, other evidence has been obtained which is probative 
thereof.  The Board is unaware of any additional evidence 
that has not already been requested and/or obtained that is 
pertinent to the veteran's appeal.



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching the present determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issue to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended as 38 U.S.C. § 5107), modifying the adjudication of 
all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this case, the veteran's PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, and assigned a 50 percent 
disability evaluation.  The veteran contends that his PTSD is 
more disabling and an initial evaluation in excess of 50 
percent is warranted.  A careful review of the evidence of 
record reveals that the veteran's reported symptomatology 
more nearly approximates a disability evaluation of 70 
percent.

In order to warrant the next higher evaluation of 70 percent 
the veteran must demonstrate that he has deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood due to symptoms associated with his PTSD, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

The veteran's medical records from 1995 to 1999 show that his 
mood was angry.  VA examination in December 1999 showed his 
mood was irritable to depressed and his thought process was 
that of anger.  The medical records do show that such moods 
and depression complicate the veteran's efforts to maintain 
continuity in employment.  He has even had near homicidal 
ideation toward fellow workers, his association with whom is 
very limited save for one individual he cited on recent 
examination.  The veteran's thoughts towards his co-workers 
have been oriented towards violence.  

The record shows that near loss or fear of loss of impulse 
control and suicidal ideation have also constituted integral 
components of his overall psychiatric symptomatology.  While 
violence has not been overt, it has nonetheless been 
contemplated frequently.  While violent ideation has been 
directed towards co-workers, the record shows that the 
veteran has had combat-related ideations as well.
Anger has been recurrent and has prominently figured in his 
mental status virtually on a daily basis.  

While the veteran's relationship with his wife had been 
reported as improved, the fact remains that his relationship 
with his daughter has been virtually nonexistent, and his 
inability to get close to his son has been a source of 
profound depression.  Depression has also been almost 
pervasive in the veteran's mental status evaluations on a 
long term basis.

While the veteran may have some semblance of stability in his 
current work situation, such status must be viewed against a 
background of extreme difficulties with authority figures for 
many years.  While there is no clear evidence of neglect in 
personal appearance or lack of hygiene, the veteran clearly 
has difficulty adjusting to stressful situations, and the 
record substantiates adjustment difficulties both in the 
domestic as well as industrial settings.  A VA examiner has 
gone so far as to characterize the veteran as isolated.

The evidentiary record as a whole presents a question as to 
which of two evaluations would more properly classify the 
current nature and extent of severity of the veteran's PTSD.  
He has demonstrated the clinical criteria requisite for both 
the 50 percent as well as the 70 percent evaluations.  When 
such is the case, he is entitled to the higher of the two 
possible evaluations.  38 C.F.R. § 4.7.  For the foregoing 
reasons, the Board finds that the record supports a grant of 
entitlement to an increased evaluation of 70 percent for 
PTSD.

The record has not shown that PTSD has been productive of 
total occupational and social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, gross inappropriate behavior, 
persistent danger of hurting self or others, or intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene, disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name.  Accordingly, the Board does not find 
that the evidentiary record satisfies the criteria for the 
maximum 100 percent evaluation.  As the record has shown, the 
veteran remains gainfully employed.

Under Fenderson supra, separate ratings may be assigned for 
separate periods of time, a practice known as "staged" 
ratings.  The Board finds no basis upon which to predicate 
assignment of staged ratings for the veteran's PTSD, but is 
of the opinion that the 70 percent evaluation should 
effective the date of the grant of service connection, 
September 18, 1997.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  Here there 
are no reports that the veteran was hospitalized for PTSD.  
Moreover, he does not take medication for his PTSD symptoms.  
In addition, he has maintained employment without the use of 
excessive leave due to his PTSD.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

